Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 The State of Texas, Appellant                          Appeal from the 123rd District Court of
                                                        Panola County, Texas (Tr. Ct. No. 2005-C-
 No. 06-17-00069-CR          v.                         0287).    Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 Lisa Lou Ritter, Appellee                              Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, The State of Texas, pay all costs of this appeal.




                                                       RENDERED SEPTEMBER 28, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk